CHATFIELD, District Judge.
The right to object to an assumption of jurisdiction by this court seems to have been settled by the general appearance and answer on the part of the claimant. As to whether the court will exercise jurisdiction to the extent of granting any relief, or as to whether the matter, if disposed of upon, the merits, •can give any further relief to the libelant than what was given him by the British consul, is a question that cannot be determined upon affidavits. The statement is made that some depositions have been taken in the case, and the court sees no solution except to bring the matter up for trial. This can be done now in the near future.